Detailed Action
This action is based on Applicant's remarks/arguments received on 04/07/2021.  Applicant amended claims 1, 14 and 21 and presented claims 1-16, 18 and 21-25 for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. T
The claims recite, “in response to the assigned execution node determining the file is not entirely stored in the cache of the assigned execution node…retrieving a missing portion of the file from one or more remote storage devices of the plurality of 
[0053] Each virtual warehouse 408-412 is configured to communicate with a subset of all
databases 414-424. For example, in environment 400, virtual warehouse 408 is configured to
communicate with databases 414, 416, and 422. Similarly, virtual warehouse 410 is configured to communicate with databases 416, 418, 420, and 424. And, virtual warehouse 412 is configured to communicate with databases 416, 422, and 424. In alternate embodiments, one or more of virtual warehouses 408-412 communicate with all of the databases 414-424. The arrangement shown in FIG. 4 allows individual users to send all data retrieval and data storage requests through a single virtual warehouse. That virtual warehouse processes the data retrieval and data storage tasks using cached data within one of the execution nodes in the virtual warehouse, or retrieves (and caches) the necessary data from an appropriate database. The mappings between the virtual warehouses is a logical mapping, not a hardware mapping. This logical mapping is based on access control parameters related to security and resource access management settings. The logical mappings are easily changed without requiring reconfiguration of the virtual warehouse or storage resources.

[0054] Although environment 400 shows virtual warehouses 408-412 configured to
communicate with specific subsets of databases 414-424, that configuration is dynamic. For
example, virtual warehouse 408 may be reconfigured to communicate with a different subset of databases 414-424 based on changing tasks to be performed by virtual warehouse 408. For
instance, if virtual warehouse 408 receives requests to access data from database 418, virtual
warehouse 408 may be reconfigured to also communicate with database 418. If, at a later time, virtual warehouse 408 no longer needs to access data from database 418, virtual warehouse 408 may be reconfigured to delete the communication with database 418.
 
As can be seen, paragraph 53 discloses retrieving and caching necessary data from an appropriate database and paragraph 54 discloses reconfiguring a virtual warehouse for communication with databases.
For the purpose of the examination, consistent with the specification, the entire file is interpreted as the necessary data needed by a task. 

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soundararajan et al., Pub. No.: US 2013/0132967 (Soundararajan).

Soundararajan teaches:
Claim 1.	A method comprising:
receiving a query directed to database data stored across a plurality of shared storage devices; (¶¶ 36, 40, fig. 3, a received analytic job/query is divided into tasks; requested data located in the memory of processing nodes and shared storage is accessed for performing a task) 
referencing a metadata store to locate a file that comprises data that needs to be processed to respond to the query; (fig. 5, figs. 6A-6B, ¶¶ 50 and 66, metadata 544 in fig. 5 and metadata in figs. 6A-6B include location information for requested data/file)
referencing the metadata store to determine whether the file is cached by one or more execution nodes of an execution platform comprising a plurality of execution nodes, (fig. 1, fig. 5, figs. 6A-6B, ¶¶ 50 and 66, metadata 544 in fig. 5 and metadata in figs. 6A-6B include location information for requested data/file) wherein the execution platform is separate from the metadata store and the plurality of shared storage devices; (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, processing nodes 510, 520 and 530 are separate from metadata 544)
in response to determining that at least a portion of the file is cached by one or more of the plurality of execution nodes, assigning by one or more processors, processing of the file to an execution node among the one or more execution nodes that has cached at least a portion of the file; (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, job manger assigns a task to a processing node in which at least a portion of the requested data is cached 
determining, by the assigned execution node, whether the file is stored at least in part in a cache of the assigned execution node; (¶¶ 47-50, 57-58, 66, figs. 5-6, a processing node determines A1 is in its cache and A2 is not in its cache)
in response to the assigned execution node determining the file is not entirely stored in the cache of the assigned execution node: 
retrieving a missing portion of the file from one or remote storage devices of the plurality of remote storage devices including the missing portion of the file, (¶¶ 59-62, a processing node determines processing a task using A1 form its cache and retrieving A2 from other remote storage devices or processing nodes)
wherein the plurality of execution nodes are organized into one or more virtual warehouses having one or more logical mappings between them, (¶¶ 30 and 70, a data analytics processing node incudes “one or more processors and memory cache”; a data analytics processing node is implemented as a virtual machine including multiple processors and multiple caches; there is a cache coordinator in each data analytics processing node/virtual warehouse, meaning there is a virtual mapping among processors and caches for identifying location of a needed portion of a file) and a virtual warehouse including the assigned execution node dynamically establishes a communication link with each of the one or more remote storage devices based at least in part on the query so that the assigned execution node may retrieve the missing portion; (¶¶ 30, 32, 36, 41-42, 55-56 a data analytics processing node uses a network interface for communication with a remote storage dynamically based on location information indicating availability of the data chunk in a remote storage when needed data is not available locally)
storing, by the assigned execution node, the missing portion of the file in the cache of the assigned execution node so that the entire file is stored in the cache of the assigned execution node; (¶¶ 41-42, 47-50, 57-58, 66, fig. 5, figs. 6A-6B, a processing node retrieves needed data entirely from other processing nodes or storage server and stores the retrieved data in its cache for performing a task as described in ¶ 61)
processing the query using the file stored in the cache of the assigned execution node; and (fig. 6B, ¶ 67, a task is processed by a processing node and the task result is returned to job manager)
updating the metadata store to indicate the entire file is now cached in the cache of the assigned execution node; (¶¶ 50 and 66, metadata in fig. 5, 544 and fig. 6B, 644 include updated location information)
wherein any file stored in the plurality of shared storage devices may be accessed by any of a plurality of execution nodes of the execution platform; (¶ 42, processing nodes have access to files in storage server) 
wherein any file stored in the plurality of shared storage devices may be stored in a cache of any of the plurality of execution nodes of the execution platform; and (¶¶ 42, 50, 66, fig. 5, 544 and fig. 6B, 644, processing nodes store a retrieved file from storage server into their caches)
wherein any file stored in the plurality of shared storage devices may be stored in a cache of multiple execution nodes of the plurality of execution nodes of the execution platform at one point in time. (fig. 6B, ¶ 61, any file stored in storage server  650 maybe stored in processing nodes 610, 620 and 630 as needed)

Claim 14.	A system comprising:
a plurality of shared storage devices collectively storing database data; (¶¶ 24, “a shared storage system”, 33 and fig. 6A, 650)
a metadata store separate from the plurality of shared storage devices, the metadata store comprising metadata for the database data stored across the plurality of shared storage devices; and (fig. 5, figs. 6A-6B, ¶¶ 50 and 66, metadata 544 in fig. 5 and metadata in figs. 6A-6B include location information for requested data/file; ¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, processing nodes 510, 520 and 530 are separate from metadata 544)
one or more processors operatively coupled to the metadata store, the one or more processors to:
receive a query directed to the database data stored across the plurality of shared storage devices (¶¶ 36, 40, fig. 3, a received analytic job/query is divided into tasks; needed data located in the memory of processing nodes and shared storage is accessed for performing a task) 
reference the metadata store to locate a file that comprises data that needs to be processed to respond to the query; (fig. 5, figs. 6A-6B, ¶¶ 50 and 66, metadata 544 in fig. 5 and metadata in figs. 6A-6B include location information for requested data/file)
reference the metadata store to determine whether the file is cached by one or more execution nodes of an execution platform comprising a plurality of execution nodes, wherein the execution platform is separate from the metadata store and the plurality of shared storage devices; and (fig. 1, fig. 5, figs. 6A-6B, ¶¶ 50 and 66, metadata 544 in fig. 5 and metadata in figs. 6A-6B include location information for requested data/file; ¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, processing nodes 510, 520 and 530 are separate from metadata 544)
in response to determining that at least a portion of the file is cached by one or more of the plurality of execution nodes, (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, job manger 540 distributes jobs to data analytics processing nodes 510, 520 and 530  in response to locating data in memory caches 514, 524, and 534 using metadata 544) assigning processing of the file to an execution node among the one or more execution nodes that has cached at least a portion of the file; (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B,  job manger 540 distributes jobs to data analytics processing nodes 510, 520 and 530 in response to locating data in memory caches 514, 524, and 534 using metadata 544)
determining, by the assigned execution node, whether the file is stored at least in part in a cache of the assigned execution node; (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, job manger 540 distributes jobs to processing nodes 510, 520 and 530 in response to locating data in memory caches 514, 524, and 534 using metadata 544; a processing node 514, 524, or 534 performs the assigned task using the cached data and further communicates with other processing nodes or storage server for additional data if needed)
in response to the assigned execution node determining the file is not entirely stored in the cache of the assigned execution node: (note that an entire file is interpreted as entire needed data: ¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, a processing node 514, 524, or 534 performs the assigned task using the cached data and further determines if additional data is needed; it retrieves additional needed data from either other processing nodes or storage server)
retrieve a missing portion of the file from one or more of the plurality of remote storage devices including the missing portion of the file, (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, a processing node 514, 524, or 534 performs the assigned task using the cached data and further determines if additional data is needed; it retrieves additional data from either other processing nodes or storage server) 
wherein the plurality of execution nodes are organized into one or more virtual warehouses having one or more logical mappings between them, (¶¶ 30 and 70, a data analytics processing node incudes “one or more processors and memory cache”; the data analytics processing node is implemented as a virtual machine including multiple processors; there is only one virtual warehouse, meaning no logical mapping is used; however, different data analytics processing nodes retrieving data from any other analytics processing nodes/memory caches as needed in ¶ 62, indicates that data analytics processing nodes are logically mapped to each other for accessing and retrieving data as needed) and a virtual warehouse including the assigned execution node dynamically establishes a communication link with each of the one or more remote storage devices based at least in part on the query so that the assigned execution node may retrieve the missing portion; (¶¶ 41-42, 47-50, 57-58, 66, fig. 5, figs. 6A-6B, a processing node 514, 524, or 534 performs the assigned task using the cached data and further determines if additional data is needed; a processing node dynamically connect to other processing node or storage service for retrieving additional needed data; ¶ 70, a processing node as illustrated in fig. 5 is implemented as virtual machine/virtual warehouse)
store, by the assigned execution node, the entire file in the cache of the assigned execution node; (¶¶ 41-42, 47-50, 57-58, 66, fig. 5, figs. 6A-6B, a processing node retrieves needed data entirely from other processing nodes or storage server and stores the retrieved data in its cache for performing a task as described in ¶ 61)
process the query using the file stored in the cache of the assigned execution node; and (fig. 6B, ¶ 67, a task is processed by a processing node and the task result is returned to job manager)
update the metadata store to indicate the entire file is now cached in the cache of the assigned execution node; (¶¶ 50 and 66, metadata in fig. 5, 544 and fig. 6B, 644 include updated location information)
wherein any file stored in the plurality of shared storage devices may be accessed by any of a plurality of execution nodes of the execution platform; (¶ 42, processing nodes have access to files in storage server) 
wherein any file stored in the plurality of shared storage devices may be stored in a cache of any of the plurality of execution nodes of the execution platform; and (¶¶ 42, 50, 66, fig. 5, 544 and fig. 6B, 644, processing nodes store a retrieved file from storage server into their caches)
wherein any file stored in the plurality of shared storage devices may be stored in a cache of multiple execution nodes of the plurality of execution nodes of the execution platform at one point in time. (fig. 6B, ¶ 61, any file stored in storage server  650 maybe stored in processing nodes 610, 620 and 630 as needed)

Claim 21.	A non-transitory computer readable storage medium having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
receive a query directed to database data stored across a plurality of shared storage devices; (¶¶ 36, 40, fig. 3, a received analytic job/query is divided into tasks; needed data located in the memory of processing nodes and shared storage is accessed for performing a task) 
reference a metadata store to locate a file that comprises data that needs to be processed to respond to the query; (fig. 5, figs. 6A-6B, ¶¶ 50 and 66, metadata 544 in fig. 5 and metadata in figs. 6A-6B include location information for requested data/file)
reference the metadata store to determine whether the file is cached by one or more execution nodes of an execution platform comprising a plurality of execution nodes, (fig. 1, fig. 5, figs. 6A-6B, ¶¶ 50 and 66, metadata 544 in fig. 5 and metadata in figs. 6A-6B include location information for requested data/file) wherein the execution platform is separate from the metadata store and the plurality of shared storage devices; (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, processing nodes 510, 520 and 530 are separate from metadata 544)
in response to determining that at least a portion of the file is cached by one or more of the plurality of execution nodes, (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, job manger 540 distributes jobs to data analytics processing nodes 510, 520 and 530  in response to locating data in memory caches 514, 524, and 534 using metadata 544) assigning by one or more processors, processing of the file to an execution node among the one or more execution nodes that has cached at least a portion of the file; (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B,  job manger 540 distributes jobs to data analytics processing nodes 510, 520 and 530 in response to locating data in memory caches 514, 524, and 534 using metadata 544)
determining, by the assigned execution node, whether the file is stored at least in part in a cache of the assigned execution node; (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, job manger 540 distributes jobs to processing nodes 510, 520 and 530 in response to locating data in memory caches 514, 524, and 534 using metadata 544; a processing node 514, 524, or 534 performs the assigned task using the cached data and further communicates with other processing nodes or storage server for additional data if needed)
in response to the assigned execution node determining the file is not entirely stored in the cache of the assigned execution node: (note that an entire file is interpreted as entire needed data: ¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, a processing node 514, 524, or 534 performs the assigned task using the cached data and further determines if additional data is needed; it retrieves additional needed data from either other processing nodes or storage server)
retrieving a missing portion of the file from one or remote storage devices of the plurality of remote storage devices including the missing portion, (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, a processing node 514, 524, or 534 performs the assigned task using the cached data and further determines if additional data is needed; it retrieves additional data from either other processing nodes or storage server) 
wherein the plurality of execution nodes are organized into one or more virtual warehouses having one or more logical mappings between them, (¶¶ 30 and 70, a data analytics processing node incudes “one or more processors and memory cache”; the data analytics processing node is implemented as a virtual machine including multiple processors; there is only one virtual warehouse, meaning no logical mapping is used; different data analytics processing nodes retrieving data from any other analytics processing nodes/memory caches as needed in ¶ 62, indicates that data analytics processing nodes are logically mapped to each other for accessing and retrieving data as needed) and a virtual warehouse includes the assigned execution node dynamically establishes a communication link with each of the one or more remote storage devices based at least in part on the query so that the assigned execution node may retrieve the missing portion; (¶¶ 41-42, 47-50, 57-58, 66, fig. 5, figs. 6A-6B, a processing node 514, 524, or 534 performs the assigned task using the cached data and further determines if additional data is needed; a processing node dynamically connect to other processing node or storage service for retrieving additional needed data; ¶ 70, a processing node as illustrated in fig. 5 is implemented as virtual machine/virtual warehouse)
storing, by the assigned execution node, the missing portion of the file in the cache of the assigned execution node so that the entire file is stored in the cache of the assigned execution node; (¶¶ 41-42, 47-50, 57-58, 66, fig. 5, figs. 6A-6B, a processing node retrieves needed data entirely from other processing nodes or storage server and stores the retrieved data in its cache for performing a task as described in ¶ 61)
processing the query using the file stored in the cache of the assigned execution node; and (fig. 6B, ¶ 67, a task is processed by a processing node and the task result is returned to job manager)
updating the metadata store to indicate the entire file is now cached in the cache of the assigned execution node; (¶¶ 50 and 66, metadata in fig. 5, 544 and fig. 6B, 644 include updated location information)
wherein any file stored in the plurality of shared storage devices may be accessed by any of a plurality of execution nodes of the execution platform; (¶ 42, processing nodes have access to files in storage server) 
wherein any file stored in the plurality of shared storage devices may be stored in a cache of any of the plurality of execution nodes of the execution platform; and (¶¶ 42, 50, 66, fig. 5, 544 and fig. 6B, 644, processing nodes store a retrieved file from storage server into their caches)
wherein any file stored in the plurality of shared storage devices may be stored in a cache of multiple execution nodes of the plurality of execution nodes of the execution platform at one point in time. (fig. 6B, ¶ 61, any file stored in storage server  650 maybe stored in processing nodes 610, 620 and 630 as needed)

Claim 2.	The method of claim 1, further comprising:
in response to the assigned execution node determining the file is entirely stored in the cache of the assigned node, processing, using one or more processors of the assigned execution node, the query using the file stored in the cache of the assigned execution node. (¶¶ 40, 47-50, 57-58, 66, fig. 5, figs. 6A-6B, processing node 514, 524, or 534 processes a task if the requested data exist in its cache as described in fig. 3)

Claim 3.	 The method of claim 1, updating the metadata store to indicate the assigned file is now cached in the assigned execution node comprises updating the metadata store to identify all files that are duplicated in the cache of the assigned execution node. (fig. 640, metadata 644 includes copy/duplicate information; A2 in 610 is a duplicate of A2 in 620)

Claim 9.	The method of claim 1, wherein the file is a subpart of a larger file. (¶¶ 26 and 56, the requested file is part of a very large datasets)

Claim 10.	The method of claim 1, wherein each execution node of the plurality of execution nodes comprises at least one processor and at least one local cache caching a copy of at least a portion of the database data. (fig. 6A, processing nodes include processors and cached data)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5, 7, 15-16 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soundararajan as applied to claims 1, 14 and 21 above in view of Trevathan, Patent No.: US 7,085,891 (Trevathan).

Claim 4.	Soundararajan taught the method of claim 1 in which processing node 514, 524, or 534 in fig. 5 stores data in its memory cache; Soundararajan did not specifically teach whether to store the assigned file in faster or slower memory by implementing a least recently used (LRU) algorithm. 
Trevathan teaches whether to store the assigned file in faster or slower memory by implementing a least recently used (LRU) algorithm in col. 2, ll. 20-34, wherein a LRU algorithm is used for managing a cached file in caching system: “When a file enters the caching system…The caching algorithm with the most favorable figure of merit is selected as the preferred caching algorithm, and the entering file is managed according to that algorithm…the set of caching algorithms includes…a least-recently-used caching algorithm”. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for explicitly disclosing whether to store the assigned file in faster or slower memory by implementing a least recently used (LRU) algorithm because LRU algorithm is very well known in the art and further doing so would increase usability of Soundararajan for a cache management based on metrics associated with the file and the storage (Trevathan, col. 2, ll. 20-34.)

Claim 5.	The method of claim 4, wherein implementing the LRU algorithm comprises identifying one or more copies of one or more files to be removed from the cache. (Soundararajan, ¶ 56, wherein cached file in a processing node is a copy of a file; Trevathan, col. 1, ll. 51-55 and col. 2, ll. 20-34, wherein a LRU algorithm is used for managing a cached file in caching system)

Claim 7.	The method of claim 1, wherein each execution node of the execution platform comprises a cache, wherein the cache includes a first storage portion and a second storage portion, wherein the first storage portion is significantly faster than the second storage portion. (Soundararajan, fig. 6A, each processing node comprises a cache; Trevathan, col. 1, ll. 38-46: wherein cache includes an “extraordinarily fast” portion)

Claim 15.	The apparatus of claim 14, wherein each execution node of the execution platform comprises at least one local processor and at least one cache, wherein the at least one cache of each execution node comprises a memory device and a disk storage device. (Trevathan, col. 2, ll. 38-46, caching system comprises memory and disk storage: “A longstanding solution to this problem is to use relatively slow memory (disk storage) for storing information whose recall does not directly limit the computer's responsiveness, and to use relatively fast memory (memory device) for storing information that must be retrieved without perceptible delay. This principle is often carried one step further by dividing the fast memory itself into cache memory, which employs extraordinarily fast but expensive memory chips, and main memory, which uses somewhat slower but less expensive chips.”)
Claim 16 is rejected under the same rationale as claim 2.
Claim 23 is rejected under the same rationale as claim 15.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Soundararajan as applied to claim 1 above in view of Faibish et al., Patent No.: US 8,589,550 (Faibish).

Claim 6.	Soundararajan teaches:
The method of claim 1, wherein the metadata store is separated, and wherein the metadata store comprises a complete metadata listing of the database data stored across the plurality of shared storage devices and a complete listing of files cached in one or more execution nodes of the execution platform. (¶¶ 36, 49-50, metadata in fig. 5, 544 stores complete location information; furthermore, implementing metadata separately “in special-purpose hardware, programmable hardware, or some combination thereof” indicates that the metadata store is scalable independently)
Soundararajan did not specifically teach the metadata store independently scalable from each of the resource manager, the plurality of shared storage devices, and the execution platform.
Faibish teaches the metadata store independently scalable from each of the resource manager, the plurality of shared storage devices, and the execution platform in col. 3, ll. 29-54 and col. 7, ll. 35-55 by disclosing a network architecture that “permits virtually seamless as well as almost infinite scalability by adding at any time additional servers when there is a need for more throughput to the clients to ensure a desired QoS”.
Soundararajan ¶¶ 40-50 implicitly discloses the feature by implementing metadata storage in a separate device; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for teaching a metadata store that is independently scalable from each of the resource manager, the plurality of shared storage devices, and the execution platform because doing so would explicitly discloses a scalable data processing system in which metadata servers can be scaled as needed.

Claims 8, 22 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soundararajan as applied to claims 1 and 21 above in view of Ghosh et al., Pub. No.: US 2007/0038595 (Ghosh).

Claim 8.	Soundararajan taught the method of claim 1; Soundararajan did not teach wherein the database query comprises a single instruction that is applied by the execution platform to each file of the plurality of files substantially simultaneously. 
Ghosh teaches wherein the database query comprises a single instruction that is applied by the execution platform to each file of the plurality of files substantially simultaneously in ¶ 42, wherein, a single cursor instruction is shared between several processes for parallel operations: “a parallel single cursor (PSC) model involves a system in which a single cursor is shared between several processes. For example, a cursor has been generated by server 102a based on database statement 101 received from a database application [] the cursor includes the original statement of the database command…for which the cursor was generated, and an execution plan that describes a plan for accomplishing all of the operations specified by the original statement”)
All references retrieves requested data from multiple data storages; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the database query comprises a single instruction that is applied by the execution platform to each file of the plurality of files substantially simultaneously because doing so would provide for participation of nodes effectively for retrieving a requested data in parallel according to a single instruction (Ghosh, ¶¶ 42-43.)
Claim 22 is rejected under the same rationale as claim 8.
Claim 24 is rejected under the same rationale as claim 2.

Claims 11-13, 18 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soundararajan as applied to claims 1, 14 and 21 above in view of Vinson et al., Patent No.: US 6,453,334 (Vinson).

Claim 11.	Soundararajan, ¶ 56  taught the method of claim 1, comprising in response to determining that the assigned file is not stored in the cache, retrieving the file from the database server; Soundararajan did not disclose modifying, by the assigned execution node a database data structure of the retrieved copy of the assigned file prior to storing the retrieved copy in the cache. 
Vinson teaches modifying, by the assigned execution node a database data structure of the retrieved copy of the assigned file prior to storing the retrieved copy in the cache in col. 13, ll. 48-56, wherein data structure of downloaded data is modified by decompressing and decrypting data for caching: “after the data from the chunk file has been downloaded into a temporary buffer, decompress the temporary buffer into the 8 buffers allocated from the on-disk cache in step 6. Write the buffers back out to the cache file, and update the MRU and key map of the on-disk cache. Decrypt the data from the one on-disk cache buffer corresponding to the requested block and place it in the in-memory buffer allocated in step 4.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing modifying a database data structure of the retrieved copy prior to storing the retrieved copy in the cache because doing so would provide for “improved network performance” (Vinson, col.2, ll. 17-28.)
Claim 25 is rejected under the same rationale as claim 11.

Claim 12.	The method of claim 11, wherein modifying the database data structure of the retrieved copy includes decrypting the retrieved copy. (Vinson, col. 13, ll. 49-56, wherein data is decompressed and decrypted for placing the data into cache: “after the data from the chunk file has been downloaded into a temporary buffer, decompress the temporary buffer into the 8 buffers allocated from the on-disk cache in step 6. Write the buffers back out to the cache file, and update the MRU and key map of the on-disk cache. Decrypt the data from the one on-disk cache buffer corresponding to the requested block and place it in the in-memory buffer allocated in step 4.”)

Claim 13.	The method of claim 11, wherein modifying the database data structure of the retrieved copy includes decompressing the retrieved copy. (Vinson, col. 13, ll. 48-56, wherein data structure is modified by decompressing and decrypting data for caching: “after the data from the chunk file has been downloaded into a temporary buffer, decompress the temporary buffer into the 8 buffers allocated from the on-disk cache in step 6. Write the buffers back out to the cache file, and update the MRU and key map of the on-disk cache. Decrypt the data from the one on-disk cache buffer corresponding to the requested block and place it in the in-memory buffer allocated in step 4.”)

Claim 18.	The apparatus of claim 14, wherein each node of the plurality of nodes is further programmed to modify a data structure associated with the copy prior to storing the copy in the at least one cache thereof. (Vinson, col. 13, ll. 48-56, wherein data structure of downloaded data is modified by decompressing and decrypting data for caching: “after the data from the chunk file has been downloaded into a temporary buffer, decompress the temporary buffer into the 8 buffers allocated from the on-disk cache in step 6. Write the buffers back out to the cache file, and update the MRU and key map of the on-disk cache. Decrypt the data from the one on-disk cache buffer corresponding to the requested block and place it in the in-memory buffer allocated in step 4”)

Response to Amendment and Arguments
Applicant’s arguments with respect to rejected claims have been considered but are not persuasive for the following reasons.
With respect to 112(a), Applicant repeats a previously presented argument without pointing to specific paragraphs in the specification for disclosing “in response to the assigned execution node determining the file is not entirely stored in the cache of the assigned execution node…retrieving a missing portion of the file from one or more remote storage devices of the plurality of remote storage devices including the missing portion of the file…storing, by the assigned execution node, the missing portion of the file in the cache of the assigned execution node so that the entire file is stored in the cache of the assigned execution node”. 
As noted in the previous office action, a file might have many portions and one of those portions may be found in local cache and the other portions may be found in a remote storage.  “[i]f a cache memory caches a portion of a file, and a portion of the file that is missing from the cache memory is retrieved and stored in the cache memory”, it does not mean the entire file is cached. It simply means one of the missing portion of the file is cached. Moreover, the missing portion of a file, based on spec., ¶ 31, corresponds to needed data retrieved from a storage platform: ¶ 31, “resource manager 102 may determine what data is needed to process the query and further determine which nodes within execution platform 112 are best suited to process the query. Some nodes may have already cached the data needed to process the query and, therefore, are good candidates for processing the query. Metadata 110 assists resource manager 102 in determining which nodes in execution platform 112 already cache at least a portion of the data needed to process the query. One or more nodes in execution platform 112 process the query using data cached by the nodes and, if necessary, data retrieved from storage platform 114” (emphasis added). As can be seen, if needed data is cached, then the data is processed from the cache and if necessary, e.g., data is not in the cache, then data retrieved from storage platform 114. Based on spec., ¶ 73, the system avoids caching the entire file, it only retrieves and caches needed portion of a file: “only a portion of certain files are cached… [t]his approach preserves the cache storage space and provides an effective use of the available cache resources…this approach reduces the amount of data that is copied from the remote storage devices to the cache. Rather than copying the entire file from the remote storage devices, only the relevant columns are copied from the remote storage device into the cache”. 
With respect to 103 rejections, Applicant argues, “Soundarajan describes how a generic data storage/retrieval platform (including processing nodes) can be implemented using virtual machines…[i]mplementing, a processing node as a virtual machine does not mean that the virtual machine is a virtual warehouse. Indeed, even if Soundarajan did disclose implementing processing nodes as virtual machines, Soundarajan does not disclose that those virtual machines are "organized into one or more virtual warehouses having one or more logical mappings between them," as recited in claim 1. The fact that Soundarajan discloses how virtual machines retrieve data from any other analytics processing nodes/memory caches as needed does not mean that a virtual warehouse including the assigned execution node dynamically establishes a communication link with each of the one or more of the plurality of remote storage devices based at least in part on the query" as recited in claim 1.”
In response:
Spec. ¶ 35 discloses that “each virtual warehouse includes multiple execution nodes that each include a cache and a processor”.
Soundarajan, ¶ 30 discloses that each data analytics processing node includes multiple processors and caches. Soundarajan ¶ 70, discloses implementing the distributed data analytics system as illustrated in FIGS. 1-6 as “one or more virtual machines”. In FIG. 6, an exemplary execution node is illustrated as data analytics processing node 610 including a processor 612 and memory cache 614.  Therefore, implementing a data analytics processing node including multiple processors and caches as “one or more virtual machines” is exactly the same as the virtual warehouse disclosed in Spec. ¶ 35.  Moreover, there are logical mapping among multiple processors and caches of “one or more virtual machines” because Soundarajan ¶¶ 41-42, 55-56 disclose identifying the location of needed data from any data analytics processing node or storage servers based on the analytics job/query. Furthermore, the processors and caches implanted as distributed “one or more virtual machines” connect to a remote storage dynamically because when the needed data is not available locally, the “one or more virtual machines” has to use a connection over a network instead of a direct connection for sending a request and receiving a response for retrieving the needed data from an identified remote storage.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing dated of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159